Citation Nr: 0516740	
Decision Date: 06/20/05    Archive Date: 06/27/05

DOCKET NO.  97-24 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for hepatitis.

2.  Entitlement to service connection for pancreas and 
stomach disorders.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his mother.




ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from September 11, 1979 to 
October 23, 1979.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision dated in February 
1997 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico, which denied 
entitlement to service connection for stomach and pancreas 
disorders and determined that new and material evidence had 
not been submitted to reopen the claim for service connection 
for hepatitis.  In June 1997, this matter was transferred to 
the RO in Newark, New Jersey.  Later the case was transferred 
to the RO in San Juan, Puerto Rico.

In September 2002, the veteran testified before the 
undersigned Board Member at a personal hearing at the RO.  In 
May 2003, the Board remanded the case to the RO for further 
development.

In the veteran's October 1996 application for benefits, in 
addition to claiming service connection for the claimed 
conditions under consideration in this decision, the veteran 
also submitted a claim of entitlement to service connection 
for a psychiatric disorder.  In a December 1999 application, 
the veteran submitted a claim of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU).  However, these issues 
have not been addressed by the RO.  Therefore these issues 
are referred to the RO for appropriate action.





FINDINGS OF FACT

1.  VA has given the veteran all required notice and has 
rendered all required assistance. 

2.  In a September 1991 decision, the RO denied the 
appellant's claim of entitlement to service connection for 
hepatitis; the appellant was provided notice of the decision 
and of his appellate rights, but he did appeal.

3.  The evidence received since the RO's September 1991 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.

4.  The appellant does not currently have a pancreas or 
stomach disorder.


CONCLUSIONS OF LAW

1.  The September 1991 rating decision denying service 
connection for hepatitis, is final.  38 U.S.C. § 7105 (West 
1991); 38 C.F.R. §§ 19.129, 19.192 (1991).

2.  Evidence received since the RO's September 1991 decision 
is not new and material; and the requirements to reopen the 
veteran's claim of entitlement to service connection for 
hepatitis, have not been met. 38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (2000).

3.  A pancreas and stomach disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA and Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.   

The RO notified the appellant consistent with requirements 
under the VCAA in a letter dated in September 2003, and in 
the statement of the case and supplemental statements of the 
case.  He was informed of the information and evidence 
necessary to substantiate the claims, which evidence he was 
expected to submit, and which evidence VA would attempt to 
obtain for him.  He was also requested to inform the RO of 
any further evidence the claimant wanted VA to attempt to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The timing of the notice, after the initial adjudication, did 
not prejudice the claims in any way because they have been 
subsequently readjudicated by the RO without "taint" from 
prior adjudications.  The record reflects that the RO has 
made reasonable efforts to obtain relevant medical evidence 
adequately identified by the appellant in support of his 
claim.  The Board finds that VA has complied with the VCAA 
duties to notify and assist.

II.  Application to Reopen Claim Based on New and Material 
Evidence

In a May 1980 rating decision, the RO denied a claim of 
entitlement to service connection for hepatitis, on the basis 
that there was no showing of hepatitis in service or 
currently.  The record shows that the veteran was notified of 
that decision and of his appellate rights.  

In a July 1985 rating decision, the RO denied a claim of 
entitlement to service connection for hepatitis, on the basis 
that there was no evidence of treatment.  The record shows 
that the veteran was notified of that decision and of his 
appellate rights.  

In a September 1991 confirmed rating decision, the RO denied 
the veteran's application to reopen a claim based on new and 
material evidence.  The RO thereby denied a claim of 
entitlement to service connection for hepatitis, on the basis 
that new and material evidence had not been presented.  The 
record shows that the veteran was notified of that decision 
and of his appellate rights.  

The veteran did not perfect an appeal with respect to any of 
the above rating decisions, which therefore became final.  38 
U.S.C. §§  4005 (1980), 7105 (West 1991); 38 C.F.R. 
§§ 19.118, 19.153 (1980); 38 C.F.R. §§ 19.129, 19.192 (1985).

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition. 38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  The veteran filed his application in 
October 1996 to reopen a claim for service connection for 
hepatitis.  

As applicable to the present appeal, the provisions of 38 
C.F.R. § 3.156(a), provide that "new and material evidence" 
is evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
is not cumulative or redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Furthermore, the Court of 
Appeals for the Federal Circuit has indicated that evidence 
may be considered new and material if it contributes "to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 
1998).

VA is required to first review the evidence submitted by a 
claimant since the last final disallowance of a claim on any 
basis for its newness and materiality.  See Evans v. Brown, 9 
Vet. App. 273 (1996).  In this case, the RO adjudicated the 
last final disallowance regarding the claim for service 
connection status in the RO's determination of September 
1991.
  
In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992). 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  
 
The evidence of record at the time of the September 1991 
confirmed rating decision consisted of copies of service 
personnel records including a record of honorable discharge, 
and service medical records.  

The service medical records are negative for any complaints 
or symptoms concerning hepatitis.  

The evidence associated with the claims folder since the RO's 
September 1991 decision includes a copy of a DD Form 214, 
Certificate of Release or Discharge from Active Duty, U.S. 
Department of Labor employment records, documents associated 
with a Social Security Administration decision with respect 
to a psychiatric disability, statements and writings of the 
veteran, VA treatment records dated in October 1996, and the 
transcript of an August 2002 Travel Board hearing before the 
undersigned.

With respect to the veteran's statements and testimony, lay 
statements are considered to be competent evidence when 
describing features or symptoms of an injury or illness or an 
event.  However, where the determinant issue involves a 
question of medical diagnosis or medical causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render an opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Also, the veteran's 
statements, writings and testimony do not address his claimed 
hepatitis or any pertinent elements of service connection as 
it relates to this case, and are therefore not material.  See 
38 C.F.R. § 3.303 (2004), 3.156(a) (2000).

The U.S. Department of Labor employment records, and 
documents associated with a Social Security Administration 
decision, do not contain evidence relevant to the claimed 
hepatitis disorder, and are therefore not material to this 
case.

The additional VA treatment records received since the 
September 1991 rating decision and dated in October 1996 show 
that the veteran was seen for evaluation of multiple somatic 
complaints.  These records indicate that the veteran reported 
a history of hepatitis.  However, none of these records show 
findings indicating hepatitis or a diagnosis of hepatitis.

These additional medical records received since the September 
1991 rating decision are cumulative in nature as they 
generally merely demonstrate ongoing treatment for conditions 
involving psychiatric symptomatology.  This is not relevant 
to the current claim, and moreover, is cumulative of evidence 
available at the time of the September 1991 rating decision.  

In summary, although the medical records were not previously 
submitted, they are cumulative or redundant of previous 
evidence available in September 1991, which also showed no 
evidence of hepatitis other than the veteran's self-reported 
history.  

Moreover, none of the additional evidence alone or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The additional medical 
records do not show a diagnosis of hepatitis nor nexus with 
service.  Thus, the evidence received since the RO's 
September 1991 decision is not so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim, and is therefore not new and material.  38 
C.F.R. § 3.156.

Consequently, because the evidence submitted since the RO's 
September 1991 rating decision is not new and material, the 
claim is not reopened and the current appeal must be denied 
on that basis.



III.  Service Connection for a Pancreas and Stomach Disorder

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  Certain chronic diseases, including arthritis, may be 
presumed to have incurred during service if they become 
manifested to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  When a disease is first 
diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was 
incurred in service.  38 C.F.R. § 3.303(d).

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.

When there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt.  38 
U.S.C.A. § 5107 (West 2002).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the appellant possesses medical 
expertise and he does not argue otherwise.

The appellant is claiming entitlement to service connection 
for a pancreas and stomach disorder, which he claims is 
linked to his period of active service.

Other than the veteran's assertions, however, the evidence of 
record does not show that the veteran has a pancreas and 
stomach disorder.  The Board has considered the veteran's lay 
statements and testimony, and his assertion that he has a 
pancreas and stomach disorder as a result of his service.  
Lay evidence is acceptable to prove the occurrence of an 
injury during active duty or symptomatology over a period of 
time when such symptomatology is within the purview of or may 
be readily recognized by lay persons.  However, lay testimony 
is not competent to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  The evidence does not reflect that the appellant 
currently possesses the required specialized medical training 
and knowledge, nor is it contended otherwise.  

The record does not show medical evidence diagnosing a 
pancreas and/or stomach disorder.  Service medical records 
show no evidence of a pancreas or stomach disorder.  The 
veteran has been treated for psychiatric symptomatology 
diagnosed in October 1996 as follows: under Axis I, no 
diagnosis; under Axis II, antisocial personality disorder; 
and under Axis III, no diagnosis.  There are no records 
containing evidence diagnosing a pancreas or stomach 
disorder.

Based on the foregoing, the preponderance of the evidence is 
against the claim that the veteran has a pancreas or stomach 
disorder.  In light of the Board's determination that the 
preponderance of the evidence is against the claim that the 
veteran has a pancreas or stomach disorder, issues of whether 
there is a nexus with service, will not be further discussed.  
Accordingly, the veteran's claim for service connection for a 
pancreas and stomach disorder must be denied.  

Thus, the Board finds that service connection is not 
warranted because a preponderance of the evidence shows that 
the veteran does not currently have a pancreas and stomach 
disorder.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (where the proof is insufficient to establish a 
present disability there can be no valid claim for service 
connection).  Therefore, based on the foregoing, service 
connection for pancreas and stomach disorders is denied.

In reaching this decision, the Board considered the "benefit 
of the doubt" doctrine, however, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of this matter on that 
basis.  38 C.F.R. § 3.102 (2004).


ORDER

New and material evidence not having been submitted, the 
application to reopen a claim for service connection for 
hepatitis is denied.

The claim for service connection for pancreas and stomach 
disorders is denied.



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


